Per Curiam.

Defendant’s conviction of the crime of endangering the welfare of a child (Penal Law, § 260.10), committed on August 19, 1971, cannot be sustained on the uncorroborated testimony of the complainant since a consummated rape was involved (see People v. Doyle, 31 A D 2d 490; cf. People v. Peters, 26 N Y 2d 774, and cases cited therein; People v. Goldberg, 39 A D 2d 948). In any event, the verbal and physical warning by defendant to complainant after the alleged commission of the ■sexual act, upon which the conviction is specifically predicated, was not alleged in the complaint and, in our opinion, does not constitute a violation of the statute involved.
The judgment of conviction should be unanimously reversed on the law and complaint dismissed.
Groat, P. J., and Rinaldi, J., concur; Schwartzwald, J,, taking no part.
Judgment reversed and complaint dismissed.